Title: To John Adams from Dwight Foster, 8 September 1798
From: Foster, Dwight
To: Adams, John



Sir,
Brookfield (Masstts.) Septr. 8. 1798

I have just received a Letter from the Secretary of the Treasury desiring Me to recommend to the President some able and fit Character to be appointed Commissioner, under the Act for the Valuation of Lands &c, in the this Division, in the Room of Joseph Allen Esqr who has declined—
I do not know a Person who would probably discharge the Duties of the Office with greater Ability & Integrity, in the Room of Mr. Allen, than the Honble. John Sprague, of Lancaster, who has lately been appointed Chief-Justice of the Court of Common Pleas in this County.
I beg Leave to recommend him to your Notice and to assure You, my Dear Sir, that I am, / with the greatest Respect, / Your most obedt. Servant

Dwight Foster